IIoRNBLOWER, C. J.
The exception to the affidavit is not -well taken. The rule requiring notice, applies to cases in which a rule to shew cause has been granted. Let the judgment be opened, but stand as security for t-he amount to be recovered.
Ford, J.
The defendant swears to an expectation of compromise and that the entry of the judgment is a surprise. The usual practice of the Court has been followed in this case. L< t the judgment be opened, and stand as security.
Ryerson, J.
As the defendant’s affidavit affects the rights of *350parties, I think it should be taken upon notice; and always so, unless on a motion for a rule to shew cause.
I doubt the propriety of granting the application.

Judgment opened, to stand as security for the sum which may be recovered.

Cited in, Van Wagenen v. Halsey, 1 Harr. 351: Cooper v. Galbraith, 4 Zab. 220.